Citation Nr: 1233820	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision that assigned a 20 percent disability rating for each service-connected ankle disability.

The Veteran testified at a hearing held before a Decision Review Officer (DRO) in November 2002.  He also presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in November 2003.  Both hearing transcripts are of record.

In November 2004, the Board increased the rating for the service-connected traumatic arthritis of the right ankle from 20 to 30 percent disabling and denied the claim for an evaluation in excess of 20 percent for the service-connected traumatic arthritis of the left ankle.  

The Veteran appealed the November 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2005, the Court issued an Order that granted a Joint Motion, vacating those portions of the November 2004 decision that denied a rating in excess of 30 percent for the service-connected right ankle disability and a rating in excess of 20 percent for the service-connected left ankle disability.

In October 2005, the Board remanded these matters to the attention of the RO for additional development of the record.

In May 2006, a DRO issued a rating decision that implemented the increased rating of 30 percent for the service-connected traumatic arthritis of the right ankle.

In a September 2007 decision, the Board denied the Veteran's claims for an rating in excess of 20 percent for the service-connected left ankle disability and in excess of 30 percent for the service-connected right ankle disability.  The Veteran appealed the denial to the Court.  

In September 2008, the Court issued an Order granting a Joint Motion, vacating the September 2007 decision and remanding the matters to comply with the instructions in the Joint Motion.

The Board then remanded the claims to the RO for additional development in March 2009. 

In April 2011, the Board denied an increased rating in excess of 30 percent for the service-connected traumatic arthritis of the right ankle, but assigned an increased rating of 30 percent for the service-connected traumatic arthritis of the left ankle.  The Board also identified the claim for a TDIU rating as "part and parcel" of the claim for increase and remanded it to the RO for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The Veteran was provided notice of VCAA prior to the initial adjudication of his claim.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran received notice pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO furnished the Veteran a Supplemental Statement of the Case that addressed the criteria for a TDIU rating and provided the Veteran with further opportunity to identify and submit additional information and/or argument.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  

VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations.  These examinations are found to be thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the January 2012 VA examination substantially complied with the Board's prior remands and that the record is sufficient to render a fully informed decision as to the claim for a TDIU rating.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

All relevant evidence necessary for a resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), the VA medical records, the VA examination reports, the Vocational Rehabilitation records, the Veteran's hearing testimony, and other supporting statements from the Veteran and his representative.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  TDIU

The Veteran has submitted statements from VA health care providers and testified to show that he is permanently disabled as a result of his service-connected traumatic arthritis of both ankles.

A total disability rating based on individual unemployability may be assigned upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a Veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional cases, an extraschedular rating may be assigned on the basis of a showing of unemployability alone.  38 C.F.R. § 4.16(b).

Here, the service-connected disabilities consist of the traumatic arthritis of the left ankle, rated as 30 percent disabling, for traumatic arthritis of the right ankle, rated as 30 percent disabling; for peptic ulcer disease secondary to medications for the service-connected bilateral ankle arthritis, rated as 10 disabling; and for the residuals of a fracture of the right lower tibia, rated at a noncompensable level.

His combined evaluation for compensation is 60 percent.  

Pursuant to 38 C.F.R. § 4.16(b), all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  This requirement has been satisfied, as discussed more fully below.

A November 2000 VA treatment record noted that he had worked at the Post Office for 10 years.  He was reduced to part-time status due to ankle pain.  He was interested in resigning from the Post Office to work with computers.  He received a letter from his physician to give to his employer that stated he could not stand for more than 4 hours per day at work.  

The physician further stated that "[t]his [did] not necessarily limit his total number of hours at work unless they [were] unable to find an alternative job for the remaining hours where he [did] not have to stand."

A March 2001 VA treatment record noted that he was able to bike without ankle pain because it was a non-weight bearing activity.

A May 2001 VA record noted that the Veteran requested reduced demands at work (i.e., not stand for over 2 hours at a time and a position that allowed him to sit while he worked).

A July 2001 VA examination noted that the bilateral ankle condition had an impact on his usual occupation at the Post Office.  He had to cut back 20 to 30 hours a week due to the fact that he could not stand long time periods.  He mentioned that notes had been written from VA to the Postal Service for decreased hours of standing; however, there were no jobs for him that involved no standing or less hours.  He stated that the Postal Service was trying to work with him due to medical documentation.  He was able to do chores around the home because he was able to rest and essentially gage his activity level.  

The Veteran submitted paperwork showing that his annual earnings had decreased from $40,912.60 in 1998 to $21,458.22 in 2001.  The Veteran explained that he had worked fewer hours because of difficulties with standing for prolonged periods of time.  

A Medical Restriction Assessment Form from the Postal Office noted that the Veteran could stand intermittently during an eight hour day for two hours, walk for one hour, squat for one hour, and climb for one hour.  He had no restrictions on sitting, lifting, bending, kneeling, or twisting.  He could not use his feet to operate a car, truck, forklift or a tow vehicle and could work 8 hours a day if sitting.  

In July 2002, the Veteran resigned from his job due to ankle pain.  He started college through vocational rehabilitation training program.  

A May 2004 VA examination noted that the ankle condition had a significant impact on his usual occupation in that he had to change jobs, starting over in 1990 from working construction to the Post Office until 2 years ago.  After the Post Office job resulted in severe pain because of constant standing on concrete and ambulation, he quit.  He was currently on vocational rehabilitation earning an Associate's Degree in computer science.  

The VA examiner noted that his daily activities were extremely limited and that he had severe pain when climbing.  He was diagnosed with bilateral degenerative arthritis of the ankles traumatic in origin.  The VA examiner concluded that the presence of pain and lack of endurance would indeed significantly limit his functional ability during flare-ups per his history.  

A January 2005 VA treatment record noted the Veteran's complaints of ankle pain.  Upon examination, his gait was noted to be "fairly good."  In June 2005, the Veteran reported using orthotics with some benefit.  He stated that he stayed active with walking.  In March 2006, the Veteran reported having ankle pain that was worse with standing.  

Upon examination in April 2006, the Veteran did not require any assistive devices for walking.  He reported being limited in his standing to 15 to 30 minutes and walking more than a few yards to one quarter of a mile.  He could not perform weight bearing exercises, but rode a bike during the summer for an hour.  He could grocery shop, but leaned on the cart for support.  He could mow and rake the lawn and perform inside chores.  He was unable to walk any distance or hike.  He quit his prior job due to ankle pain.  He just completed requirements for a degree in business and computers and was actively seeking work.  

The Veteran underwent a VA examination in January 2010.  He complained of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes up to three times per month, redness, swelling, and tenderness.  He could not stand for more than one hour or walk for more than one-quarter mile.  He did not use assistive devices.  

The findings included that the Veteran demonstrated initial flatfoot contact and a short stride.  There was evidence of abnormal weight bearing.  On the right ankle, there was joint enlargement, crepitus, deformity and abnormal motion.  On the left, the positive findings showed tenderness.  There was no right or left ankle instability, tendon abnormality, or valgus/varus angulation of the os calcis or tibial shaft.  

Dorsiflexion of both ankles was noted to be to 0 degrees.  Plantar flexion for the right ankle was to 25 degrees. and plantar flexion of the left ankle was to 30 degrees.  There was no objective evidence of pain with range of motion exercises or additional limitation with repetitive use.  

The examiner opined that ankylosis of the ankles had not been present at anytime.  The examiner explained that dorsiflexion was restricted and functionally limited, but joint motion was present.

The examiner opined that the service-connected bilateral ankle disability precluded sedentary work.  In support, the examiner stated that sedentary work involved lifting no more than 10 pounds at a time and occasionally lifting or carrying articles such as files, ledgers, and small tools.  Although sitting was involved, a certain amount of walking and standing was often necessary in carrying out job duties.  

The examiner stated that the Veteran reported and demonstrated the ability to stand or walk no more than about 2 hours and sit no more than about 6 hours during an 8 hour work day.

In September 2010, the Compensation of Pension Service denied extraschedular consideration under 38 C.F.R. §§ 3.321 (b) (1) and 4.16(a) (b).  The Director noted that the Court vacated a portion of the September 2007 Board decision in September 2008 because it failed to determine whether the Veteran's part-time employment should be considered "marginal employment" subject to an extraschedular rating.  

Citing to the medical evidence of record, the Director made a finding that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  He stated that the Veteran's income while he was employed part-time at the post office for three years exceeded the poverty threshold.  

The evidentiary record showed that employment in any type of positions that involved prolonged standing or walking would represent significant challenges to the Veteran.  

However, the service-connected bilateral ankle condition did not completely preclude engagement in all forms of employment, despite the VA examiner's opinion that his condition precluded sedentary employment.  After the Veteran terminated employment with the Post Office, the VA vocational rehabilitation program approved his request to pursue a college degree in the field computers to accommodate his bilateral ankle condition.  The January 2010 VA examiner was noted to have stated that the Veteran would be able to stand and sit during an 8 hour workday, albeit, with limitations.

A January 2012 VA examination noted that the Veteran had obtained an advanced computer and business degree.  He had a driver's license and demonstrated good fine motor skills.  There was no cognitive problem, and his gait was balanced with no observed difficulty walking.  He did not take medication that had a sedative affect on sensorium.  

The examination revealed that the residuals of the fractured right tibia and peptic ulcer did not present a barrier to employment.  The examiner stated that the bilateral ankle condition presented problems with work because the Veteran could not stand for long periods of time.  

However, the Veteran was found to be able and capable of sedentary employment.  The opinion was based on review of the claims file to include treatment records, and clinical evaluation.

The opinion offered by the January 2012 VA examiner is more probative on the question of the Veteran's ability to work than that of the January 2010 VA examiner.  

The VA examiner January 2010 provided an explanation that was flawed in that his findings contradicted his assertion that the Veteran could not engage in "sedentary work" (i.e., stating a "certain" amount of walking and standing was often necessary to carry out job duties and then finding that the Veteran demonstrated the ability to stand and walk no more than 2 hours and sit no more than 6 hours in an 8 hour work day).  The explanation was not helpful in determining whether the Veteran was unemployable or precluded from sedentary work as he appeared to describe what could be considered the ability to engage in sedentary work.  

In light of the Veteran's current educational attainments and his previous employment experience, as well as his current activity level, the Veteran is not shown to be precluded from engaging in all forms of substantially gainful employment, given his prior educational attainments and work background. 

The January 2012 VA examiner's impression was that the service-connected disabilities did not preclude the Veteran from maintaining gainful employment.

The Veteran is shown to have the training and educational background to have run his own business.  He is physically and mentally capable of at least sedentary work commensurate with such background, as shown by the January 2012 VA examination report.  There is no evidence that he meets the "marginal employment" threshold.

The Veteran's testimony and correspondence are competent in describing his perception of how his various service-connected and nonservice-connected disabilities affect his employability.  

Although the Veteran insists that he is "locked out" of the job market because any job skill requires standing, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  

The Veteran is not credible in asserting that his service-connected disabilities, alone, render him unemployable.  There is an element of self-interest and potential for monetary gain in exaggerating the effect of his service-connected disabilities while downplaying or ignoring the effect of other factors (nonservice-connected disabilities, age, etc.).

The Veteran's assertions are inconsistent with the medical evidence of record, which shows a significantly lower degree of impairment and the Veteran's ability to perform moderately strenuous activities while simultaneously pursuing a claim for unemployability.

For a Veteran to prevail on a TDIU claim, the record must reflect more that the Veteran is unemployed or has difficulty finding employment, since his rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

Hence, on this record, the criteria for the assignment of a TDIU rating are not met.



ORDER

A total rating based on individual unemployability by reason of service-connected disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


